         Case 6:21-cv-00148-SB         Document 10       Filed 04/13/21     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JOSE L. CORONADO,                                                  Case No. 6:21-cv-00148-SB

                       Plaintiff,                                     OPINION AND ORDER

                v.

 KATE BROWN et al.,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Jose Coronado (“Coronado”), a self-represented litigant in the custody of the Oregon

Department of Corrections (“ODOC”), filed this civil rights action under 42 U.S.C. § 1983

(“Section 1983”) against Governor Kate Brown (“Governor Brown”) and several ODOC

officials (together, “Defendants”), alleging violations of his Eighth and Fourteenth Amendment

rights. This matter comes before the Court on Defendants’ motion to stay this litigation. For the

reasons that follow, the Court grants Defendants’ motion to stay.

///

///

///


PAGE 1 – OPINION AND ORDER
           Case 6:21-cv-00148-SB        Document 10       Filed 04/13/21    Page 2 of 5




                                         BACKGROUND

          Coronado is an adult in custody (“AIC”) of ODOC and is currently housed at the Santiam

Correctional Institution. On January 28, 2021, Coronado filed this action against Defendants,

alleging that Defendants failed to protect him from COVID-19 and that ODOC’s failure

adequately to respond to COVID-19 violates his Eighth and Fourteenth Amendment rights. (ECF

No. 2.)

          Nine months earlier, on April 6, 2020, seven AICs (the “Maney Plaintiffs”) housed at

four ODOC institutions filed a civil rights action under Section 1983 against Governor Brown

and several ODOC officials (together, the “Maney Defendants”). (Defs.’ Mot. to Stay at 2-3,

ECF No. 9; Maney et al. v. Brown et al., 6:20-cv-00570-SB (“Maney”), ECF No. 1.) The Maney

Plaintiffs allege that the Maney Defendants acted with deliberate indifference to their health and

safety by failing adequately to protect them from COVID-19 through social distancing, testing,

sanitizing, medical treatment, masking, and vaccines. (See Maney TAC, ECF No. 160.) The

Maney Plaintiffs assert allegations on behalf of a class of similarly situated AICs, and propose

three classes: (1) the “Injunctive Relief Class”; (2) the “Damages Class”; and (3) the “Vaccine

Class.” (Maney TAC ¶¶ 20-21.)

          On January 21, 2021, the Maney Plaintiffs moved for a preliminary injunction requiring

ODOC to offer all AICs housed in ODOC facilities a COVID-19 vaccine, and sought provisional

class certification of the Vaccine Class, which includes: “All adults in custody housed at Oregon

Department of Corrections facilities (ODOC) who have not been offered COVID-19

vaccinations.” (Maney Pls.’ Mot. Prelim. Inj., ECF No. 156; Maney Pls.’ Mot. to Certify Class at

2, ECF No. 154.) On February 2, 2021, this Court granted the Maney Plaintiffs’ motion for

provisional class certification of the Vaccine Class and motion for a preliminary injunction.

(Maney Op. & Order at 34, ECF No. 178.)
PAGE 2 – OPINION AND ORDER
            Case 6:21-cv-00148-SB          Document 10       Filed 04/13/21      Page 3 of 5




          On March 26, 2021, Defendants filed a motion to stay this matter pending resolution of

the motion for class certification in Maney. (Defs.’ Mot. to Stay at 1.) The Maney Plaintiffs’

motion for class certification is currently due on May 3, 2021. (ECF No. 199.)

                                             DISCUSSION

I.        APPLICABLE LAW

          “District courts have the discretion to stay proceedings pending before them.” Patton v.

DePuy Orthopaedics, Inc., No. 19-cv-00081, 2019 WL 851933, at *3 (C.D. Cal. Feb. 21, 2019)

(citing Landis v. N.A. Co., 299 U.S. 248, 254-55 (1936), and Lockyer v. Mirant Corp., 398 F.3d

1098, 1109 (9th Cir. 2005)); see also Confederated Tribes & Bands of Yakama Nation v. Airgas

USA, LLC, 435 F. Supp. 3d 1103, 1127 (D. Or. 2019) (“This court has the inherent power to

control its docket to ‘promote economy of time and effort for itself, for counsel, and for

litigants.’”) (citation omitted). In deciding whether to grant a party’s motion to stay, courts in this

circuit typically consider the following three factors: “‘(1) [the] potential prejudice to the non-

moving party; (2) [the] hardship and inequity to the moving party if the action is not stayed; and

(3) the judicial resources that would be saved by avoiding duplicative litigation[.]’” Patton, 2019

WL 851933, at *3 (quoting Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal.

1997)).

II.       ANALYSIS

          The Court finds that on balance, the relevant factors weigh in favor of staying this action

pending resolution of class certification in Maney.

          First, there is substantial overlap between the parties and legal issues to resolve in the

Maney case and this case, as both actions include Section 1983 claims alleging that ODOC

officials acted with deliberate indifference to AICs’ health and safety by failing adequately to



PAGE 3 – OPINION AND ORDER
          Case 6:21-cv-00148-SB          Document 10        Filed 04/13/21      Page 4 of 5




protect them from COVID-19. (Maney TAC ¶ 156; Compl. at 4-5.) A stay will conserve judicial

resources by avoiding duplicative litigation.

        Furthermore, it appears that Coronado is a member of two putative classes in Maney. As

explained above, the Maney Plaintiffs seek to certify an Injunctive Relief Class composed of

AICs that are at high risk of death or severe illness from COVID-19, and a Damages Class

composed of individuals who have been continuously housed in ODOC facilities since February

1, 2020, and have contracted COVID-19. (Maney TAC ¶¶ 20-21.) Coronado is a member of the

Maney Injunctive Relief Class because he alleges that he is currently housed in an ODOC facility

and is at high risk of death or severe illness from COVID-19 due to asthma. (See Compl. at 4,

stating that he suffers from asthma; Maney TAC ¶ 20, noting that the Injunctive Relief Class

includes “[p]eople with chronic lung disease, including asthma”). Coronado is also a member of

the Maney Damages Class because he has contracted COVID-19. (Compl. at 4.)

        A stay in this case will not result in significant delay, as the motion for class certification

in Maney is currently due on May 3, 2021. (ECF No. 199.) If the Court grants the Maney

Plaintiffs’ motion for class certification, Coronado may elect to proceed as a member of the two

classes, or he may opt out and litigate his own case. See McDaniels v. Stewart, No. 15-CV-

05943-BHS-DWC, 2017 WL 132454, at *2 (W.D. Wash. Jan. 13, 2017) (granting stay pending

class certification and noting that “Plaintiff may elect to be a member of the class if it is certified,

or opt-out and proceed with his own case”). On the other hand, if the Court denies class

certification, Coronado faces only a brief delay in this matter.

        For these reasons, the Court concludes that staying this litigation will conserve judicial

resources by avoiding duplicative litigation, and a stay will not unduly prejudice Coronado. See

McDaniels, 2017 WL 132454, at *2 (granting stay because “staying this action pending



PAGE 4 – OPINION AND ORDER
           Case 6:21-cv-00148-SB        Document 10       Filed 04/13/21     Page 5 of 5




resolution of class certification . . . promotes judicial economy and does not prejudice

Defendants”); see also Hilario Pankim v. Barr, No. 20-cv-02941-JSC, 2020 WL 2542022, at *11

(N.D. Cal. May 19, 2020) (staying habeas petition pending adjudication in separate class action

because “[t]he potential relief available to [the petitioner]—immediate release due to

the COVID-19 pandemic, the conditions of confinement at the Yuba County [Jail], and his

medical vulnerabilities—is the same substantive relief sought in this action and is based on the

same underlying facts” and therefore “a stay pending adjudication of [the class action] is

warranted”); Duong v. Jennings, No. 20-cv-02864-RMI, 2020 WL 2524252, at *2 (N.D. Cal.

May 18, 2020) (same); Calderon v. Barr, No. 2:20-cv-00891 KJM GGH, 2020 WL 2394287, at

*4-5 (E.D. Cal. May 12, 2020) (same).

                                         CONCLUSION

       For the reasons stated, the Court GRANTS Defendants’ motion to stay (ECF No. 9), and

STAYS this action pending resolution of class certification in the Maney case. 1

       IT IS SO ORDERED.

       DATED this 13th day of April, 2021.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




       1
         “[A] motion to stay is nondispositive where it ‘[does] not dispose of any claims or
defenses and [does] not effectively deny . . . any ultimate relief sought.’” James v. Ariz. Dep’t of
Corrs., No. 18-4545, 2019 WL 7494660, at *2 (D. Ariz. Aug. 14, 2019) (quoting S.E.C. v.
CMKM Diamonds, Inc., 729 F.3d 1248, 1260 (9th Cir. 2013)). Defendants’ motion to stay does
not dispose of any claims or defenses and does not effectively deny any ultimate relief. Thus, this
Court may resolve the motion to stay without full consent to the jurisdiction of a U.S. Magistrate
Judge under 28 U.S.C. § 636(c).

PAGE 5 – OPINION AND ORDER
